DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments and arguments with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn. 
Applicant's arguments filed 6/7/2022 with regards to the 103 rejections have been fully considered but they are not persuasive. The applicant argues that Trabucco is not configured to deploy the at least one deployable member to a deployed position via a hinge device using a longitudinal member. The Examiner respectfully disagrees. As admitted by the applicant on page 5 of the arguments, the deployable members 209/210 are biased to the deployed position by torsion members. As further admitted by the applicant on page 7 of the arguments, when longitudinal member 216 is pushed against the deployable members, they will retract. This is true. However, since the deployable members are ALWAYS biased to deploy, when the longitudinal member is removed from the deployable members, they will inherently and necessarily re-deploy into the deployed position shown in figure 13. Therefore, the longitudinal member of Trabucco is indeed “in communication with the hinge device, and is configured to deploy the at least one deployable member to the deployed position via the hinge device” when the longitudinal member is withdrawn, as required by the claims. 
As in previous responses, the applicant again seems to be arguing specific method steps, but this is not a method claim. The applicant is again reminded that claim 152 is an apparatus claim, and apparatus claims are interpreted using the following principles of law:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
As long as the prior art discloses the same claimed structure, the intended use is also met, as the same structure can inherently perform the same use. In this case, As described above, Trabucco discloses that the deployable members are ALWAYS biased to deploy, so when the longitudinal member is removed from the deployable members, they will inherently and necessarily re-deploy into the deployed position shown in figure 13. Therefore, the longitudinal member of Trabucco is indeed “in communication with the hinge device, and is configured to deploy the at least one deployable member to the deployed position via the hinge device” when the longitudinal member is withdrawn, as required by the claims. 
The rejections are still considered proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 152-154 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trabucco (US 4,378,023) in view of Pianca et al. (US 2003/0050681, hereinafter Pianca).
Regarding claims 152 and 154, Trabucco discloses an epicardial pacing system as seen in claims 1-29. An epicardial pacing catheter 1 is configured to be placed in the body of a subject and configured for use in electrical pacing of the heart at one or more epicardial locations (Fig. 1-9, Col. 2, Col. 9). The catheter includes a proximal portion, a distal portion and a longitudinal structure therebetween (see fig. 1-9, 12 and 13). An electrode 2/202/20/220 is in communication with the distal portion (see. Par. overlapping Col. 8 and 9 and Col. 12, lines 28-65). A stabilizer includes electrically conductive deployable members 9/209 and 10/210 configured to transition between a retracted position (see fig. 12) and a deployed position away from the distal portion (see fig. 13) via hinge devices 213/244 and 214/245 (see par. overlapping Col. 10 and 11, Col. 12, lines 34-65 and figures 12 and 13). As seen in figure 12, when in the retracted position, the deployable member only exposes a lubricious (i.e., smooth) surface and when in the deployed position, it further exposes a textured surface 211 and 212 (see figure 13). A longitudinal stabilizer actuator 216 allows an operator to deploy and retract the deployable member in the body of a subject via communication with hinges 213/244 and 214/245 (see figures 12 and 13 and Col. 12, lines 34-65). Trabucco discloses the lead can be implanted temporarily or permanently (see title). 
Applicant is reminded that apparatus claims are interpreted using the following principles of law:
"To anticipate a claim, a reference must disclose every element of thechallenged claim and enable one skilled in the art to make the anticipatingsubject matter." PPG Indus. Inc. v. Guardian Indus. Corp, 75 F.3d 1558,1566 (Fed. Cir. 1996). 
"[T]he patentability of apparatus or composition claims depends onthe claimed structure, not on the use or purpose of that structure." CatalinaMktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir.2002). 
"It is well settled that the recitation of a new intended use for an oldproduct does not make a claim to that old product patentable." In reSchreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). 
As long as the prior art discloses she same claimed structure, the intended use is also met, as the same structure can inherently perform the same use. In this case, Trabucco discloses that the deployable members are ALWAYS biased to deploy via torsion members (Col. 12, lines 34-51), so when the longitudinal member is removed from the deployable members, they will inherently and necessarily re-deploy into the deployed position shown in figure 13. Therefore, the longitudinal member of Trabucco is indeed “in communication with the hinge device, and is configured to deploy the at least one deployable member to the deployed position via the hinge device” when the longitudinal member is withdrawn, as required by the claims. 
However, Trabucco is silent as to the textured surface further including a rough surface with greater friction than the lubricious surface. Attention is directed to the secondary reference of Pianca, which discloses a cardiac pacing catheter 900, and thus is analogous art with Trabucco (see par.0002). Pioanca further discloses that the catheter can be anchored at a desired point, and the anchoring can be enhanced by including rough surfaces 950 at the anchoring points in order to create or emphasize higher friction forces than non-textured surfaces and/or promote tissue ingrowth for permanent implantation (par. 0075-0078). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Trabucco to include the rough surfaces on the exposed surfaces of the deployable members of Trabucco as taught by Pianca in order to enhance the anchoring of the lead by providing greater friction than the lubricious surfaces and/or for allowing for tissue ingrowth that would stabilize the lead permanently, as desired by Trabucco (par. 0075-0078 for motivation).
Regarding claim 153, in the retracted position, the deployable members allow for ease of movement through the body and impedes movement of the catheter when deployed in contact with body tissue (Col. 12, lines 34-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792